DETAILED ACTION
	This Office action is in response to election received November 30, 2020.
Applicant's election with traverse of Group I in the reply filed on November 30, 2020 is acknowledged.  The traversal is on the ground(s) that the prior art of MEYER et al fail to disclose the nanoparticle in the reference.  This is not found persuasive because the presence of the metal atom and the ligands are inherently asserted to form a particle which may be seen as a nanoparticle even though the term is not explicitly reported in the reference of MEYER et al.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 30, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the photosensitive component in the negative or positive resist composition to give the photoresist that function. 
Correction is necessary. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102 (a) (1) as being clearly anticipated by SARMA et al (2015/0234272).
The claimed invention has been recited above and is included by reference.
SARMA et al disclose a metal oxide nanoparticle and photoresist composition wherein the nanoparticle include a Group 4 metal oxide meeting the limitations of claim 6 for hafnium oxide and include a ligand which is an acid or carboxylate thereof.  
SARMA et al. meet the claimed size of the nanoparticles as recited in claims 7 and 8 by disclosing a size range of 1 nm to 12 nm based on paragraph [0075] shown below:


    PNG
    media_image1.png
    78
    411
    media_image1.png
    Greyscale

Applicants are directed to paragraph [0062] for the ligands of Formula (I) shown here:

    PNG
    media_image2.png
    413
    407
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    418
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    411
    media_image4.png
    Greyscale

 	The nanoparticles contain ligands with side group wherein the side groups in the ligand of formula (I) function as host sites and guest sites recited in claims 9-14. 

paragraph [0088] to [0089] in the Example of paragraphs [0125] to [0126], see below:
    PNG
    media_image5.png
    548
    419
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    232
    403
    media_image6.png
    Greyscale

	The composition functions wherein solubility is altered to give a positive or negative latent image after exposure to EUV.  SARMA et al report that the composition can be a dual tone composition forming positive and negative tone patterns as disclosed in Fig. 8 of paragraph [0032] and paragraph [0104] shown below:
    PNG
    media_image7.png
    57
    410
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    219
    413
    media_image8.png
    Greyscale

	This Example anticipates the claimed invention as recited and no claims are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NAKAGAWA et al (2015/0364332).
The claimed invention recites the following:
    PNG
    media_image9.png
    128
    537
    media_image9.png
    Greyscale

NAKAGAWA et al disclose an inorganic film forming composition comprising a metal atom and a bridging ligand and a second ligand other than the bridging ligand.    The bridging ligand is derived from compound of formula (1) shown below:
The other ligand is derived from a hydroxy acid ester, a β-dicarboxylic acid ester and others seen here in paragraph [0011]:

    PNG
    media_image10.png
    287
    423
    media_image10.png
    Greyscale

Applicants are directed to Table 1 on page 14 which discloses in Synthesis Examples 1-9 having two ligands which would inherently form a particle which can be considered a nanoparticle.

    PNG
    media_image11.png
    504
    806
    media_image11.png
    Greyscale

paragraphs [0051] to [0112] which would meet the claimed host sites and guest sites as recited in claims 9-14 and the second ligand of NAGAKAWA et al would be part of the particle metal oxide disclosed.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the duplicate the examples of NAGAKAWA et al with the reasonable expectation of having a photoresist composition with “nanoparticles present and is patternable at extremely short wavelengths such as EUV radiation (γ-13.5 nm) forming patterns with improved line edge roughness, resolution and sensitivities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
January 16, 2021